 1   HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
 2   MEGAN T. HOPKINS, Bar #294141
     Assistant Federal Defender
 3   2300 Tulare Street, Suite 330
     Fresno, CA 93721-2226
 4   Telephone: 559.487.5561/Fax: 559.487.5950

 5   Attorney for Defendant
     RYAN FREITAG
 6
 7
 8                            IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                     Case No. 1:16-cr-00024 DAD

12                    Plaintiff,                   ORDER FOR RELEASE OF RYAN FREITAG

13   vs.                                           Hon. Dale A. Drozd

14   RYAN FREITAG,

15                   Defendant.

16
17          On October 1, 2018 before the Honorable Dale A. Drozd, Ryan Freitag was sentenced to
18   232 days custody, followed by placement at the Geo Group residential re-entry center in San
19   Francisco, CA for a period up to 180 days. The Court further ordered that Mr. Freitag’s release
20   be delayed until October 16, 2018 to permit Federal Defender staff to transport Mr. Freitag from
21   Fresno County Jail to the Geo Group facility, stopping in Merced, CA to collect Mr. Freitag’s
22   belongings and complete his de-registration with the Merced County Sherriff’s Department. The
23   delay was also necessary to ensure that the probation officer had sufficient time to confirm bed-
24   space availability and a starting date at Geo Group for Mr. Freitag. On October 4, 2018 the
25   probation officer confirmed that Mr. Freitag had been accepted into the Geo Group program and
26   can check into the program on October 16, 2018.
27          This proposed order is submitted to authorize Mr. Freitag’s release from the Fresno
28   County Jail on October 16, 2018 at 8:00 a.m., to the custody of Federal Defender Staff, who will
 1   transport him to Merced, CA, accompany him to collect his belongings and complete the
 2   necessary steps to unregister with the Sherriff, and then transport him to the Geo Group facility
 3   in San Francisco, CA.
 4
 5                                                Respectfully submitted,
 6                                                HEATHER E. WILLIAMS
                                                  Federal Defender
 7
           Dated: October 9, 2018                 /s/ Megan T. Hopkins
 8                                                MEGAN T. HOPKINS
                                                  Assistant Federal Defender
 9                                                Attorney for Defendant
                                                  RYAN FREITAG
10
11
                                                  ORDER
12
13
            IT IS SO ORDERED. Defendant RYAN FREITAG shall be released from the Fresno
14
     County Jail to the custody of Kevin Mitchel and/or Federal Defender Staff on Tuesday, October
15
     16, 2018, at 8:00 a.m. The defendant shall be transported by Federal Defender Staff to the
16
     House of Prayer in Merced, CA in order to collect his belongings, and to the Merced County
17
     Sherriff’s Department to complete de-registration. Federal Defender Staff shall then transport
18
     Mr. Freitag directly to the Geo Group facility, located at 111 Taylor Street, San Francisco, CA
19
     94102. The defendant is thereafter to reside at the Geo Group facility and participate as directed
20
     for a period of up to 180 days.
21
22   IT IS SO ORDERED.
23
        Dated:     October 10, 2018
24                                                     UNITED STATES DISTRICT JUDGE

25
26
27
28

                                                     -2-
